Order and Judgment (one paper), Supreme Court, New York County (Kenneth Shorter, J.), entered on or about October 5, 1990, which denied and dismissed the CPLR article 78 petition seeking to annul and vacate respondent New York City Employees’ Retirement System’s determination denying him accidental disability retirement benefits, unanimously affirmed, without costs.
Petitioner, while employed as an elevator mechanic with the New York City Housing Authority, sustained a disabling injury to his left knee when he attempted to step down from *238the top of an elevator car which he was repairing, caught his left foot in the elevator door’s gate-chain, and fell two to three feet to the floor below. In his disability retirement application, petitioner stated that he was not performing any unusual work when the accident occurred.
On appeal, petitioner argues his knee injury was proximately caused by his unexpected fall, and thus, that he is entitled to accidental disability pension benefits as a matter of law. We disagree. The nature of the occurrence was reasonably within the risk of the work performed and, as such, it cannot be construed as a sudden and unexpected event, which is a prerequisite to a grant of accident disability pension benefits (see, e.g., Matter of Pratt v Regan, 68 NY2d 746). Concur—Murphy, P. J., Sullivan, Asch, Kassal and Rubin, JJ.